DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 12/07/2022.
Claims 1-11 are pending in the application. Claims 1, 3-5 and 7-8 are currently amended. Claims 2, 6 and 9-10 are previously presented. Claim 11 is withdrawn with traverse in response to the restriction requirement. Claims 1-10 are hereby examined on the merits. 
Claim Objections
Claim 4 is objected to because of the following informalities:  “containing a stage of adding ingredients of animal or vegetable origin” should read “containing a stage of adding ingredients of animal or vegetable origin to the pressed yogurt”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Caroline, "Greek Yogurt Cheese - Taste Love and Nourish", published on 31 July 2013, retrieved from the Internet: http://www.tasteloveandnourish.com/2013/07 /31/greek-yogurt-cheese/ (cited in IDS, hereinafter referred to as Caroline) in view of Scott, “Cheesemaking Operations” in “Cheesemaking Practice”, Third edition, Springer Science, 1998, pages 165-192 (hereinafter referred to as Scott), Uusi-Rauva US Patent Application Publication No. 2015/0181903 (hereinafter referred to as Uusi-Rauva), Ray, "Is it safe to microwave yogurt? - Quora" , published on 22 July 2016, retrieved from the Internet: https://www.quora.com/Is-it-safe-to-microwave-yogurt (cited in IDS, hereinafter referred to as Ray), and Wiessel US Patent Application Publication No. 2016/0073650 (hereinafter referred to as Wiessel).
Regarding claims 1-2, Caroline teaches a method of making a food product (e.g., yogurt cheese) from yogurt comprising the steps of straining and pressing the yogurt to expel as much as whey and water out of the yogurt to achieve a thick yogurt cheese (para. “Instructions” and para. 2).
Caroline is silent regarding that the yogurt has a temperature of 60-65 degree Celsius.
Scott teaches scalding the cheese curd to cause it to shrink, to expel more whey and water from the curd, and to firm up the curd (page 174, 2nd para. and bottom para.). Uusi-Rauva teaches a method of making cheese comprising scalding cheese curd at a temperature of 60-95 degree Celsius ([0008-0012]).
Caroline, Scott and Uusi-Rauva are directed to fermented dairy products in which whey is separated out. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Caroline by heating the yogurt to a temperature of 60-95 degree Celsius so as to expel more whey and water from the yogurt and to firm up the yogurt. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established that heating a fermented dairy product at 60-95 degree Celsius would help to expel more water and whey from casein protein.
The temperature as disclosed by Uusi-Rauva encompasses the temperature range as recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Caroline as modified by Scott and Uusi-Rauva is silent regarding microwaving the yogurt.
Ray teaches that microwave treatment of a yogurt will curdle the content with whey separating out (para. 1-2).
Both Caroline and Ray are directed to yogurt, and where Caroline discloses that it is desirable to separate whey from the rest of the yogurt product, Ray teaches that microwaving a yogurt could help to separate the whey out of yogurt.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Caroline by including the step of treating the yogurt with microwave so as to help to separate whey from the yogurt product.
Caroline as modified by Ray teaches microwave treatment but is silent regarding the frequency and treatment time. However, it is known that microwave is electromagnetic wave with frequencies between 300 megahertz and 300 gigahertz. Further, a skilled artisan would have understood that the frequency of an electromagnetic wave such as microwave is related to the energy level (watts). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the frequency of the microwave to ensure that the energy delivered by the microwave is sufficient in curdling the yogurt and separating whey from yogurt. As such, the frequency as recited in the claim is merely an obvious variant of the prior art.
Similarly, the skilled artisan would also have understood that the duration of microwave treatment is a result effective variable because it affects the amount of energy delivered to the yogurt. A skilled artisan would have been motivated to vary the microwaving time (e.g., varying the energy delivered to the yogurt) so as to ensure more whey could be separated from the yogurt. As such, the time is merely an obvious variant of the prior art.
Caroline as modified by Scott, Uusi-Rauva and Ray is silent regarding adding an emulsifying /stabilizing/gelling ingredient such as pectin to the yogurt.
In the same field of endeavor, Wiessel teaches adding a stabilizer such as pectin and fruit puree to yogurt, wherein pectin functions to stabilize the protein in the yogurt, and that the yogurt composition that has a stabilizer and puree has extended the shell life of the yogurt ([0083; 0081; 0059; 0008; 0073].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Caroline by adding pectin and puree to the yogurt so as to stabilize the protein and to extend the shell life of the yogurt. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because the prior art has established that adding pectin and puree to yogurt could help to stabilize the protein in the yogurt and to extend the shell life of the yogurt.
Regarding claim 4, Caroline teaches adding olive oil to the strained and presses yogurt (para. “Instructions”). Further, Wiessel as recited above teaches adding fruit puree to the yogurt.
Regarding claim 5, Wiessel teaches adding probiotics to yogurt  for health benefit such as for improving intestinal microbial balance ([0045; 0059; 0076]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Caroline by adding probiotics to the yogurt for improving intestinal microbial balance.
Regarding claim 7, Wiessel teaches homogenizing the mixture of yogurt and pectin at a temperature of 0.6-73. 8 degree Celsius (e.g., 33-165 F); homogenizing the mixture of yogurt, pectin and puree at a temperature of 0.6-73. 8 degree Celsius, and then sterilizing the mixture at a temperature of 85-121 degree Celsius (185-240 F) for 10 seconds to 40 min ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Caroline by including the homogenization steps and sterilization step as disclosed by Wiessel so as to ensure the ingredients are homogenized and sterilized.
The temperature and time as disclosed by Wiessel encompass the ranges recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Caroline in view of Wiesel does not follow the exact heating sequence as that recited in the claim. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
	
Given that Caroline as modified by Wiessel teaches essentially the same heating steps as that recited in the claim, it logical follows that the heating process as disclosed by the prior art will yield a dry matter content that encompasses those recited in the claim. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Caroline in view of Scott, Uusi-Rauva, Ray and Wiessel as applied to claims 1-2 above, and further in view of Nahas US Patent Application Publication No. 2010/0197812 (hereinafter referred to as Nahas).
Regarding claim 3, Caroline in view of Scott, Uusi-Rauva, Ray and Wiessel teaches what has been recited above but is silent regarding an aqueous extract of spices with preserving effect, containing dissolved pectin.
Nahas teaches adding an antioxidant composition (e.g., an aqueous extract of spices) to yogurt so as to enhance the stability of the yogurt ([0036-0038; 0065]).
Both Caroline and Nahas are directed to yogurts. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Caroline by adding the aqueous extract of spices to yogurt to enhance the stability of the yogurt.
It would also have been obvious to have combined the aqueous extract of spices and pectin in one composition, for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
The aqueous extract of spices that has anti-oxidizing capability as disclosed by Nahas is interpreted to read on “an aqueous extract of spices with preserving effect”.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Caroline in view of Scott, Uusi-Rauva, Ray and Wiessel  as applied to claim 1 above, and further in view of Buckholz US Patent No. 5,069,916 (hereinafter referred to as Buckholz).
Regarding claim 6, Caroline in view of Scott, Uusi-Rauva, Ray and Wiessel teaches what has been recited above but is silent regarding correcting pH by adding sodium bicarbonate or potassium carbonate.
However, Wiessel teaches that it is suitable to adding buffer or agents for pH adjustment to yogurt to make it sufficiently palatable ([0059; 0080]. Buckholz teaches that in food applications, sodium bicarbonate can be used to adjust the pH of a  food (column 2, line 30).
Both Caroline and Wiessel are directed to yogurt products, and where Wiessel teaches adding buffer or agents for pH adjustment to yogurt to make the yogurt sufficiently palatable, Buckholz teaches that sodium bicarbonate can be used to adjust the pH of a food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Caroline by adding sodium bicarbonate to the yogurt to adjust the pH so as to make the yogurt sufficiently palatable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Caroline in view of Scott, Uusi-Rauva, Ray and Wiessel  as applied to claim 7 above, and further in view of Kevelam EP 1642504 A1 (hereinafter referred to as Kevelam).
Regarding claim 8, Caroline in view of Scott, Uusi-Rauva, Ray and Wiessel teaches what has been recited above but is silent regarding apply a preserving coating to the pressed yogurt to protect it from surface contamination.
Kevelem teaches a coating to a food such as cheese so protect the food from contamination ([Abstract; 0002; 0014]).
Both Caroline and Kevelam are directed to fermented dairy products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Caroline by applying a protective coating onto the pressed yogurt so as to protect it from surface contamination.
Modified Caroline is silent regarding maturing the product at 2-6 degree Celsius. However, a skilled artisan would have been motivated to refrigerate the yogurt cheese to extend its shell life. The temperature of refrigeration encompasses or overlaps with the temperature range recited in the claim. 
As for the limitation about 1-3 months, modified Caroline teaches that yogurt product has an extended shell life of at least 3 months (Wiessel , [0008]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have refrigerated the yogurt cheese for any duration depending on when to intake it. As such, the time as recited in the claim is merely an obvious variant of the prior art.
Refrigerating the yogurt would have matured it, since there is no manipulative difference between the prior art process and the process as claimed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Caroline in view of Scott, Uusi-Rauva, Ray, Wiessel and Kevelam as applied to claim 8 above, and further in view of Shah US Patent Application Publication No. 2006/0040027 (hereinafter referred to as Shah).
Regarding claim 9, Caroline in view of Scott, Uusi-Rauva, Ray, Wiessel and Kevelam teaches what has been recited above but is silent regarding grating or reducing to powder of the matured product to obtain a grated or powdered product.
Shah teaches that cheese powders have been used in a variety of food applications, and also teaches a process of grinding cheese into grated form ([0001-0005).
Both Caroline and Shah are directed to fermented dairy food/cheese. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Caroline by grinding the yogurt cheese into grated form such that it is suitable for a variety of food applications.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caroline in view of Scott, Uusi-Rauva, Ray, Wiessel, Kevelam and Shah as applied to claim 9 above, and further in view of Scharfmann US Patent No. 5,795,613 (hereinafter referred to as Scharfmann).
Regarding claim 10, Caroline in view of Scott, Uusi-Rauva, Ray, Wiessel, Kevelam and Shah teaches what has been recited above but is silent regarding heating the grated product at a temperature between 65-70 degree Celsius for 20-30 min.
Scharfmann teaches that thermal heating can be used to dry cheese if the temperature of heating is kept well below the melting point of the cheese (column 1, line 43-55).
Both Caroline and Scharfmann are directed to fermented dairy food/cheese. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Caroline by applying thermal heating for the purpose of drying the yogurt cheese.
Modified Caroline is silent regarding the temperature. However, where Scharfmann teaches that heating at a temperature that is below melting point of the cheese, a skilled artisan would have been motivated to heat the yogurt cheese at a temperature that could dry the product but will not melt the yogurt cheese. As such the temperature as recited in the claim is merely an obvious variant of the prior art.
As for the limitation about 20-30 min, the time of drying the yogurt cheese is a result effective variable because it determines how much water is removed from the product. A skilled artisan would have been motivated to vary the time of drying so as to obtain a final product with desired amount of moisture. As such, the time is merely an obvious variant of the prior art.
Response to Arguments
Applicant's arguments filed 12/07/2022 have been fully considered and the examiner’s response is shown below:
The 35 USC 112 rejection is withdrawn in view of the amendment made to the claims.
Regarding the 35 USC 103 rejection of claim 1 over Caroline in view of Scott, Uusi-Rauva, Ray and Wiessel, applicant argues on page 6 of the Remarks that Ray teaches away from microwaving yogurt. In particular, applicant argues that Ray teaches that microwaving yogurt will result in a product that will taste the same thus it is undesirable to do so.
The examiner disagrees. Where Ray teaches that is undesirable to microwave yogurt, it is more suitably viewed as a less preferred embodiment as opposed to a “teaching away”, since Ray points out that microwaving actually provides a way to separate the curdle from whey, which is in line with the endeavor of primary reference Caroline which aims to expel as much as whey from the yogurt curdle. Nowhere in Ray is suggesting microwaving yogurt will totally wreck the yogurt. Therefore, contrary to what applicant has asserted, the skilled artisan would have been motivated to modify Caroline with the teaching of Ray for the same purpose of separating whey from curdle. Additionally, although Ray discloses that microwaving will kill bacteria in the yogurt, prior art Wiessel as cited teaches adding probiotics to yogurt, which would reasonably neutralize the negative effect brought by microwaving yogurt, and which is also consistent with what applicant is doing in claim 5: supplementing  the yogurt with probiotics. See MPEP 2123 II. Nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). 
For the reason set forth above, applicant’s arguments on pages 7-8 regarding dependent claims 3, 6 and 8-10 are not persuasive either.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793